Title: John Thaxter to John Adams, 30 April 1778
From: Thaxter, John
To: Adams, John



Sir
York Town April 30th. 1778

I should have done myself the honor of addressing you before this, had I been so fortunate as to have known of opportunities previous to their passing. I have a prospect of sending this soon, and gladly embrace the opportunity.
Ld. North’s propositions have occasioned much speculation here. Congress have expressed their opinion of them in their resolutions, which will doubtless have a good effect.
Delusion and Division (the two old objects) appear to be the design of his lordship. As far as I have been able to see, neither the one nor the other will take place. The people at large are possessed of too much penetration to be gulled by the chicanery of him or his venal master.
The Olive Branch seems to be held out, but Sir, it rests upon the Sword. Admirals and Generals are sent to treat.
In short, the Ability and Inability, the Hopes and Fears of his Lordship are uttered in the same breath.
Mr. Lovell will send you the papers containing the propositions and the observations of Congress. His exertions in the Common Cause and indefatigable Industry render him very useful. He is an excellent man.
I have the pleasure to inform that Mrs. A. and family are well. Agreeably to your directions I write her often. Every thing that I am allowed to mention I transmit to her. I think myself honoured by the Correspondence.
Please to remember me to Master John. I should have wrote to him, but the absence of my Companion occasions double duty, and leaves me scarcely time to write to a friend.
I shall be very happy in hearing of your safe arrival in France as also my friend John.

I have the honor to be with the greatest respect, your very Humle. Servt.,
J Thaxter Jur.

